 280DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlmeida Bus Lines, Inc.andAmalgamated Association of Street,Electric RailwayandMotor CoachEmployees of America,AFL-CIOandGilbert Jesus.Ca.se$Nos. 1-CA-3691 and 1-C, A-3757.December 26, 1962DECISION AND ORDEROn June 27, 1962, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent, the General Counsel,and the Charging Parties filed exceptions to the Intermediate Re-port and supporting briefs.Pursuant to the provisions of Section 3(b) of the 'et. the Boardhas delegated its powers in connection with this case to a three-member panel [Members Rodgers, Fanning, and Brow-n].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The Board has considered the Intermediate Report and the entirerecord in this case, including the exceptions and briefs, and herebyadopts the findings,' conclusions, and recommendations of the TrialExaminer except as modified herein.The Trial Examiner found that since October 28, 1961, the Re-spondent discriminatorily refused to give Gilbert Jesus "regular"work as a busdriver in order to discourage union membership andactivity.Accordingly, the Trial Examiner recommended that theRespondent offer Jesus immediate employment as a "full-time"driver, without prejudice to seniority and other rights and privilegeshe would have enjoyed absent the refusal to hire him in that positionin the fall of 1961.The Trial Examiner also recommended thatJesus be made whole for any loss of earnings he may have sufferedbecause of the discrimination against him from the date the Re-spondent hired certain new drivers after October 27, 1961, to thedate the Respondent offers Jesus employment as a full-time driver.We agree that the Respondent discriminated against Gilbert Jesusin violation of Section 8(a) (1) and (3) of the Act by failing toassign bus or charter runs to him on and after October 28, 1961.1We agreewith the TrialExaminer'sfinding thatJoseph Olivera was discharged by theRespondent to discourage union membershipand activityin violation of Section 8(a) (1)and (3)of the ActIn reaching thisconclusion,however, unlike theTrial Examiner,we do not relyon theabsence of evidencein therecord showingthat Olivera was at faultin any accident in which he may have been involved prior to December12, 1961. It isclear thatthe evidence otherwise presentedfullysupports the finding that Respondentdiscriminatorily discharged Olivera.140 NLRB No. 21. ALl3EIDA BUS LINES, IN c.281However, we do not agree with Trial Examiner's proposed remedywith regard to Jesus.The pertinent facts regarding Jesus' status as a driver and thedate the Respondent first deprived him of employment as a busdriverare as follows: Jesus was employed as a "spare" busdriver by theRespondent in September 1961, when Joseph Florio, one of the Re-spondent's dispatchers, asked him if he wanted to drive the Re-spondent's dograce run.Thereafter, Jesus was one of several "spare"drivers who drove the dogtrack run which was operated for about2 months starting in September 1961.He drove that run wheneverFlorio called him to do so. Jesus was also assigned three or fourother charter driving jobs in September and October 1961. In sum,the record shows that prior to Respondent's discrimination againsthim, Jesus was regularly called to work as a "spare" driver severaldays each week.However, since on or about October 28, 1961, withtwo exceptions,' the Respondent has not offered Jesus any bus-drivingassignments although spare driving assignments are customarily ro-tated among the Respondent's spare driversIn addition to the foregoing, the record also shows that the Re-spondent hired two busdrivers in December 1961, and eight addi-tional drivers thereafter.Some of these newly hired drivers arecurrently assigned regularly scheduled routes on a full-time basis.However, all the newly hired bus-drivers were initially employed asspare drivers.On the other hand, the record does not specificallydemonstrate the requisites of promotion from "spare" driver statusto that of a "full-time" driver, nor does it show whether Jesus, butfor the discrimination against him, would be currently employedas a "full-time" driver.In view of the foregoing, we are unable to determine, as did theTrial Examiner, whether Jesus is entitled to reinstatement as a "full-time" driver or is entitled to backpay as a full-time driver for theperiod from the date the Respondent hired its first new driver afterOctober 27, 1961 (i.e., December 1961), to the date it offers him re-instatement as a full-time driver. Instead, we shall order the Re-spondent to offer Jesus immediate reinstatement in the driving jobtowhich he would have been assigned but for the discriminationagainst him, and we shall award him backpay for the driving workhe would have done after October 27, 1961, to the date the Respondentoffers him reinstatement in the appropriate driving job.As it ispossible that Jesus might not be entitled to immediate reinstatementas a full-time driver, we shall also order the Respondent, in that2 On November 11, 1961, Jesus drove a charter run to Connecticut at the Respondent'srequest, but only after Jesus had recommended the Respondent's services to the charterer.Jesus was not called again until a few weeks prior to the hearing herein, when theRespondent offered him an assignment to drive a bus to Indiana. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDevent, not to discriminate in considering him for promotion to full-time driver status.Furthermore, in accordance with the policy recently adopted bythe Board, we shall include an allowance for interest on the backpayobligations of the Respondent with respect to each discriminatee.Such interest shall be computed in the manner set forth inIsis Plumb-ing ct Heating Co.,138 NLRB 716.1ORDERThe Board adopts as its Order the Recommended Order of theTrial Examiner with the following amendments :(1)Paragraph 2(a) thereof shall be deleted and the paragraphbelow shall be substituted therefor :(a)Offer employee Joseph Olivera immediate and full re-instatement to his former or substantially equivalent position,without prejudice to his seniority and other rights and privileges,and offer Gilbert Jesus immediate employment in the drivingjob to which he would have been assigned but for the discrimina-tion against him without prejudice to his seniority and otherrights and privileges, and without discriminating against himin considering him as a full-time driver if he is not entitled toimmediate reinstatement to such position, and make both em-ployees whole for any loss of pay they may have suffered byreason of the discrimination against them : as to Joseph Olivera,in the manner set forth in the section entitled "The Remedy,"but adding interest thereon at the rate of 6 percent per annum,to be computed in the manner set forth above; and as to GilbertJesus, by paying him a sum of money equal to that which hewould normally have earned as wages after October 27, 1961,in the driving job in which he would have been employed to thedate the Respondent offers him reinstatement in the driving jobto which he is entitled, but adding interest thereon at the rateof 6 percent per annum, to be computed in the manner setforth above.(2)The phrase "full-time" shall be deleted from that paragraphof the notice concerning the Respondent's offering Gilbert Jesusemployment.3For the reasons set forth in his dissent inIsms,Member Rodgers would not grantinterest on backpay,and does not approve such an award here.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEAn original charge in Case No. 1-CA-3691 was filed by the Amalgamated Asso-ciation of Street,Electric Railway and Motor Coach Employees of America, AFL- ALMEIDA BUS LINES, INC.283CIO, on January 18,1962.An original complaint in said case was issued andserved by the General Counsel of the National Labor Relations Board on March 2,1962.On March 16 and April 23, 1962, the Amalgamated filed amended chargesin the same case.On March 22, 1962, an original charge in CaseNo. 1-CA-3757was filed by Jesus, an individual.On April 26,1962, the General Counsel issuedan order consolidating the cases,an amended complaint,and a notice of hearingthereon.An answer to the original complaint was duly filed by the above-namedRespondent.General Counsel alleges and the Respondent denies I that the Respond-ent has engaged in and is engaging in unfair labor practices in violation of Section8(a)(1) and(3) of the National Labor Relations Act, as amended.Pursuant tonotice, a hearing was held in New Bedford,Massachusetts,on May 15 and 16, 1962,before Trial Examiner C. W. Whittemore.At the hearing all parties were represented,and were afforded full opportunityto present evidence pertinent to the issues,to argue orally,and to file briefs.Briefshave been received from General Counsel and the Respondent.Upon the record thus made, and from his observation of the witnesses, theTrial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTAlmeida Bus Lines, Inc., is a Massachusets corporation, with principal office andterminal in New Bedford, Massachusetts. It is engaged in providing transportationby bus to the public on runs set up by the Massachusetts Department of PublicUtilities.Its annual gross revenue exceeds $250,000.During the year from April1961 through March 1962, Almeida purchased from Tidewater Company gasolinevalued at more than $25,000 which was shipped directly to its New Bedford terminalfrom the State of Rhode Island.During the same period it purchased and hadshipped to its terminal from Rhode Island grease and motor oil valued at more than$7,000.And during the same period it purchased for its General Motors Corpora-tion buses, from the General Motors Truck and Coach Company of Newton,Massachusetts, parts valued at more than $7,000.For its runs into and out of Boston, Massachusetts, Almeida uses the Trailwaysterminal, where it picks up passengers from interstate lines.Almeida does not hold an I.C.C. license for interstate travel.Such license, how-ever, is held by Southern Massachusetts Bus Lines, Inc., a corporation which, togetherwith Almeida, General Counsel contends as constituting a single employer within themeaning of the Act.The following facts sustain his position: (1) Almeida andSouthern both have an office at the same address; (2) Southern performs all "charter"and out-of-State runs for the two corporations; (3) Southern uses Almeida's bus-drivers to operate its charter runs; (4) all stock of both corporations is owned byJohn Almeida, Jr.; (5) the officers and directors of both corporations are the same;and (6) top operating management of both companies is in the hands of CeciliaAlmeida, wife of John Almeida, Jr., and his son, John Almeida III.During the same period noted above, Southern ran 68 interstate charter runs,from which it received revenue exceeding $10,000.The Respondent Almeida is engaged in commerce within the meaning of the Act.H. THE LABOR ORGANIZATION INVOLVEDAmalgamated Association of Street, Electric Railway and Motor Coach Em-ployees of America, AFL-CIO, is a labor organization admitting to membershipemployees of the Respondent.III.THE UNFAIR LABOR PRACTICESA. Setting and major issuesThe two chief issues of this case-alleged unlawful discrimination against em-ployees Joseph Olivera and Gilbert Jesus-arose shortly after organization of theRespondent's employees by the above-named Union culminated in a Board-conductedelection held October 27, 1961. Independent violations of Section 8(a) (1) of theAct are also alleged in the complaint and denied by the Respondent.'An oral denial by the Respondent to the amended complaint was accepted at thehearing 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.The alleged discrimination1.Joseph OliveraAt the time of his discharge in mid-December, Ohvera had worked con-tinuously for the Respondent since 19559 as a busdriver.It is undisputed that management was aware of his union leadership and activity.In August and September he had openly aided the organization, distributing applica-tion cards among his fellow employees.He was the union observer at the electionin October, and was elected president of the Local in November.In September Mrs. Almeida (identified above as the operating manager of bothAlmeida and Southern) told him she had thought he had "started" the Union, buthad found out this was not so. Just before the election Almeida III, the generalmanager and a director of the corporation, told Olivera, "You are trying to get theunion here."Olivera admitted the fact.Almeida asked what he thought the chanceswere.Olivera replied, "Well, your father's always beaten it before "Almeidathen said, "Well, 1 hope for your sake, Joe, and the sake of the rest of the men,that the union doesn't get in." 2On December 12 Olivera's bus was involved in an accident.His account of itisuncontradicted.In substance his description is as follows.To avoid strikinga passenger car which suddenly cut across his course from left to right, and becausehis smooth tires did not hold on the wet pavement, he turned his vehicle into a drive-way leading off the street.And to avoid hitting trucks parked in the drivewayhe guided the bus between a telephone pole and its guywire.The bus failed toclear the guywire and was damaged.None of the passengers aboard was injured,however, nor was damage caused to any other car.He made his report to the com-pany "appraiser" or inspector, and no management representative accused him ofbeing at fault, or reprimanded him for the accident.He drove his regular run forthe next 3 days.On Saturday, December 16, he was called into the office by Mrs. Almeida, givena paycheck, and told not to go to work until he had seen her the next Monday.On Monday he reported at the office, waited until noon in vain for her appearance,and then called her at her home.He asked if he was to go back to work. She said"No," and he asked if she was "firing" him. She said she was sorry but wouldhave to let him go.He asked why. She said, "Well, you've had too many accidents."He commented, "Come, Mrs. Almeida, you know that you're firing me because I'mpresident of the Union." She replied, "Well, you fellows want it that way,.that's the way it's going to be; you want to live by your rules, and I've got rulesof my own to live by."Olivera has not been reinstated.His account of the accident and his discharge is not disputed.Mrs. Almeida wasnot called as a witness.Thus there is no testimony in the record from any manage-ment official as to why he or she fired Olivera.Although on cross-examinationOlivera admitted that during the 6 years of his driving a bus for the Respondenthe had filed a few accident reports, there is no evidence that he was at fault in anyof them, and it is undisputed that he had never been warned about any of them.Almeida III as a witness admitted that he had nothing to do with Olivera's discharge,and that many busdrivers were still operating who had filed many accident reportsin the past.Under the circumstances the Trial Examiner cannot find that counsel for the Re-spondent adduced any competent evidence to support his oral claim that this driverwas discharged because of his accident record.The undisputed fact that when Olivera chided her for using an accident as apretext, while the real reason was his union leadership, Mrs. Almeida not only didnot deny his contention but in effect admitted it by saying, "You want to live byyour rules, and I've got rules of my own to live by," in the opinion of the TrialExaminer supports the conclusion, here made, that Olivera was actually dismissedto discourage union membership and activity, as alleged in the complaint.Suchunlawful discrimination interfered with, restrained, and coerced employees in theexercise of rights guaranteed by Section 7 of the Act.2.Gilbert JesusJesus was a regular busdriver for the Respondent from 1952 until 1954, when heleft voluntarily.He returned in the fall of 1960 as a full-time garage employee2 The quotations are from Olivera's uncontradicted testimony. ALAZEIDA BUS LI QES, INC.285and as an "extra" driver.He quit again in May 1961, because no job as a "regular"driver opened up for him and he was dissatisfied with garage work.In September 1961, he was called by Florio, the dispatcher, and asked if he wouldtake the "dog race run" several nights a week.He agreed and until the Board elec-tion drove buses on this run and also some charter runs to which Florio assigned him.During this period he declined work in the garage.On October 26, the day before the election, Jesus was called to the home ofAlmeida III and asked to go for a ride with him.During the ride Almeida referredto the election the next day and said, "If you fellows go along with the union you'renot going to get no more work, but if you go along with the company and help usout, well, I'll give you all I can." 3The day after the election Jesus went to the radio room, where the dispatching sheetwas posted, to see if he was scheduled for a run the next day.His name was not onthe list.Dispatcher Florio (who is also an assistant shop foreman and a supervisorwithin the meaning of the Act) asked him if he was going to the union meeting thatnight, when initiation fees were to be paid. Jesus told him that he "might as well,"before dues went up.As he left the radio room he asked Florio how it happenedhe was not getting work while others were listedFlorio replied, "Well, Johnny(Almeida III) told me to tell you right now there's nothing doing."Jesus continued to go to the terminal in the mornings seeking work as a full-timedriver.Some 2 weeks later John Almeida, Jr., told Jesus to get off the premises. Jesusprotested.He said he came down to see if there was work for him. Almeida toldhim there was "nothing doing" and declared that he did not want him "hangingaround."Since the Board election Jesus has been assigned but a single run-a charter runfor a local church.A month or so before the hearing he went to the office again.Mrs. Almeida andAlmeida III declined to talk to him.He asked Florio "how come" he was notgetting any work, although new regular men had been hired. Florio told him, "Johnnytold me not to give you no more work because of this union baloney." 4At the hearing counsel for the Respondent conceded that at least two new driverswere hired in December 1961 for regular runs, and Florio admitted that several newdrivers were hired in the fall of that year.It is the Respondent's apparent contention that because Jesus has declined workin the garage it had no responsibility to hire him as a driver.Florio's claim that nojob as a driver has been open for him is discredited by his own admission, notedabove, that since the electionnewdrivers have been employedExcept for the discredited claim of "no opportunity" the Respondent offered noreason for failing to assign Jesus, a driver of many years' experience, a regular runafter the Board election.The Trial Examiner is convinced by the preponderance ofcredible evidence and finds that since October 28, 1961, and except for the singlecharter run on November 11, 1961, the Respondent has discriminatorily refused togive regular work as a bus driver to Gilbert Jesus, in order to discourage union mem-bership and activity.Such discrimination constitutes unlawful interference, restraint.and coercion.C. Other interference, restraint, and coercionIn addition to the above-found threat by Almeida to Jesus just before the electionto the effect that if he voted for the Union he would get no more work, and Florio'sinterroeation of the same employee as to whether he was joining the Union, theTrial Examiner finds that the following conduct also is proscribed by the Act as un-lawful interference, restraint, and coercion of employees in the exercise of rightsguaranteed by Section 7 of the Act:(1)A week before the election Almeida III told employee DeMello that if theUnion won his father would "take over," and it would be a "miserable place" towork.(2) In January 1962, Almeida III told employee Rousseau that if ever again hetalked to a certain union representative he would be fired.3 The quotations are from the employee's undisputed testimony.The record does notreveal what reply, if any, Jesus made.4The quotations are from Jesus' credible testimony.The Trial Examiner does not creditFlorio's denial that he had ever told Jesus that he had been instructed not to give Jesusany more work.He admitted that he had told the employee,when he inquired aboutwork, "I take orders." 286DECISIONS OF NATIONAL LABOR RELATIONS BOARD(3) In December Almeida, Junior, told employee DeMello that all the law re-quired was that he "bargain" with the union, and he "would not sign a contract." 5(4) Shortly before employees went on strike in April 1962, Almeida, Junior,warned employee La.Flamme that if he went on strike he had "better look for anotherjob."IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent, set forth in section III, above, occurring in con-nection with the operations of the Respondent described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in unfair labor practices the TrialExaminer will recommend that it cease and desist therefrom and take affirmativeaction to effectuate the policies of the Act.As the Respondent's continued unlawful activities indicate a purpose to defeatself-organizational rights of its employees, the Trial Examiner is convinced that theyare potentially related to other unfair labor practices proscribed by the Act and thatthe danger of their commission in the future is to be anticipated from the Respond-ent's conduct in the past.The preventive purposes of the Act will be thwarted un-less the remedy is coextensive with the threat.Accordingly, in order to effectuatethe policies of the Act, it will be recommended that the Respondent cease and desistfrom in any manner infringing upon the rights of employees guaranteed by Section 7of the Act.Itwill be recommended that the Respondent offer Joseph Olivera immediate andfull reinstatement, without prejudice to his seniority and other rights and privileges,to his former or substantially equivalent position, and offer Gilbert Jesus immediateemployment as a full-time driver, without prejudice to seniority and other rights andprivileges he would have enjoyed absent the refusal to hire him in such position inthe fall of 1961. It will be recommended that both Olivera and Jesus be made wholefor any loss of earnings they may have suffered by reason of the discriminationagainst them, by payment to each of them of a sum of money equal to that whichhe would normally have earned as wages from the date of discrimination (in thecase of Olivera the date of his discharge, and in the case of Jesus the date when thefirst new driver was hired on or after October 27, 1961) to the date of the offer of re-instatement or, in the case of Jesus, offer of hire as a full-time driver.The backpayprovided for herein shall be computed in accordance with the Board's formulaset out in F.W. Woolworth Company,90 NLRB 289.6Upon the basis of the foregoing findings of fact and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Amalgamated Association of Street, Electric Railway and Motor Coach Em-ployees of America, AFL-CIO, is a labor organization within the meaning of Section2 (5) of the Act.2.By discriminating against Joseph Olivera and Gilbert Jesus, to discourage mem-bership in the above-named labor organization, the Respondent has engaged in andis engaging in unfair labor practices within the meaning of Section 8(a)(3) ofthe Act.3.By interfering with, restraining, and coercing employees in the exercise ofrights guaranteed by Section 7 of the Act, the Respondent has engaged in and isengaging in unfair labor practices within the meaning of Section 8 (a) (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices within the mean-ing of Section 2(6) and (7) of the Act.5In view of other unlawful acts, as to which the evidence is undisputed, the TrialExaminer cannot accept as true Almeida's denial that he ever told any employee he wouldnot sign a contract6In his brief General Counsel urges that interest be added to the backpay awardTheTrial Examiner is In agreement with the merit of his argumentHowever, for reasonsthe same Trial Examiner set out inRaytheon Company,140 NLRB 883, he does notconsider it within his province to include, in a recommended order, a provision whichwould he contrary to Board policy as it presently exists ALMEIDA BUS LINES,INC.287RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, it is recommended that Almeida Bus Lines,Inc., itsofficers, agents,successors,and assigns,shall:1.Cease and desist from:(a)Discouraging membership in Amalgamated Association of Street, ElectricRailway and Motor Coach Employees of America,AFL-CIO,or in any other labororganization,by discharging,laying off, refusing to hire, or in any other manner dis-criminating in regard to the hire and tenure of employment of employees, oranyterm or condition of employment.(b) Interrogating employees regarding their union adherence in a manner violativeof Section 8 (a) (1) of the Act.(c)Threatening employees with economic reprisals to discourage membership inany labor organization.(d) In any other manner interfering with, restraining,or coercing employees inthe exercise of the right to self-organization,to form labor organizations,to joinor assist the above-named oranyother labor organization, to bargain collectivelythrough representatives of their own choice,and to engage in other concerted ac-tivities for the purpose of collective bargaining or other mutual aid or protection,or to refrain from any or all such activities,except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as a condi-tion of employment,as authorized by Section 8(a) (3) of the Act, as modified bythe Labor-Management Reporting and Disclosure Act of 1959.2.Take the following affirmative action, which will effectuate the policies of theAct:(a)Offer employee Joseph Olivera immediate and full reinstatement to his formeror substantially equivalent position,without prejudice to his seniority and otherrights and privileges,and offer employee Gilbert Jesus immediate employment as afull-time driver,and make both employees whole for any loss of pay they may havesuffered by reason of the discrimination against them,in the manner set forth in thesection above entitled "The Remedy."(b) Preserve and, upon request,make available to the Board or its agents, forexamination and copying,allpayroll records, social security records, timecards,personnel records and reports, and all other records necessary to analyze the amountsof backpay due and the right of reinstatement under these recommendations.(c)Post at its terminal in New Bedford,Massachusetts,copies of the attachednotice marked"Appendix." 7Copies of said notice,to be furnished by the RegionalDirector for the First Region, shall,after being duly signed by the Respondent'sauthorized representative, be posted by the Respondent immediately upon receiptthereof, in conspicuous places, including all places where notices to employees arecustomarily posted, and maintained for a period of 60 consecutive days.Reasonablesteps shall be taken to insure that said notices are not altered,defaced, or coveredby any other material.(d)Notify the Regional Director for the First Region,in writing,within 20 daysfrom the date of the service of this Intermediate Report and Recommended Order,what steps the Respondent has taken to comply herewith.87In the event that this Recommended Order be adopted by the Board,the words "A De-cision and Order" shall be substituted for the words"The Recommendations of a TrialExaminer"in the noticeIn the further event that the Board'sOrder be enforced by adecree of a United States Court of Appeals,the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order."8In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read: "Notify said Regional Director,in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply herewith "APPENDIXNOTICE To ALL EMPLOYEESAs recommended by a Trial Examiner of the National Labor Relations Board andin order to conduct our labor relations in compliance with the National Labor Re-lations Act, we notify our employees that:WE WILL NOT unlawfully discourage our employees from being members ofAmalgamated Association of Street Electric Railway and Motor Coach Em-ployees of America,AFL-CIO,or any other union. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILLNOT threaten you with reprisals because you join any union.WE WILL NOT violate any of the rights you have under theNational LaborRelations Act to join a union of your own choice or not to engage in any unionactivities.WE WILL offer Joseph Olivera reinstatement to his former job, and offerGilbert Jesus employment as a full-time driver,and will givethem both back-pay due them.All our employees are free to become or remain members of the union namedabove, or any other-union, and they are also free to refrainfromjoining any unionunless in the future we should enter into a valid union-shop contract with a unionthat represents our employees.ALMEIDA Bus LINES,INC.,Employer.Dated-------------------By---------------------- --------------------(Representative)(Title)Thisnoticemust remain posted for 60 days from thedate hereof and must notbe altered,defaced, or covered by any other material..Employees may communicatedirectly withthe Board's RegionalOffice, 24 SchoolStreet,Boston,Massachusetts,Telephone No. Lafayette3-8100,if they have anyquestionconcerningthisnotice or compliancewith its provisions.TidelandsMarine Service, Inc.andSeafarers'InternationalUnion of North America,Atlantic and Gulf Districts, AFL-CIO.Cases Not. 15-CA-922, 15-CA-951, and 15-CA-962.De-cember 26, 1962DECISION AND ORDEROn June 15, 1959, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action.He also found that the Respond-ent had not engaged in certain other unfair labor practices alleged inthe complaint and recommended that such allegations be dismissed.Thereafter, the General Counsel and the Respondent filed exceptionsto the Intermediate Report and supporting briefs.At the original hearing in this proceeding, the Trial Examiner,relying on the A cC P case,' denied the Respondent's demands for theproduction of the pretrial statements made by certain of the GeneralCounsel's witnesses.Thereafter, while this proceeding was still pend-ing before the Trial Examiner, the Board issued its decision inRa-RichManufacturing Corporation,2overruling the A & P case. The TrialExaminer thereupon reopened the hearing and directed the productionby the General Counsel of all the pretrial statements requested by theRespondent.The Trial Examiner, however, limited cross-examinationthereon to questions seeking an explanation of inconsistencies betweenthe testimony of each witness and his pretrial statement.1The Great Atlantic and Pacific Tea Company, National BakeryDivision,118 NLRB 1280.a 121NLRB 700.140 NLRB No. 28.